Denied and Opinion Filed November 4, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-01062-CV

                      IN RE MELISSA LARSEN, Relator

          Original Proceeding from the 101st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-04344

                        MEMORANDUM OPINION
        Before Chief Justice Burns and Justices Partida-Kipness and Smith
                       Opinion by Justice Partida-Kipness
      In this original proceeding, relator challenges the trial court’s order denying

relator’s motion to release an abstract of judgment. Relator seeks a writ of mandamus

ordering the trial court to vacate that order and either (1) render a judgment that

“partially removes the Abstract of Judgment recorded by AC Square only as to the

Property” or (2) “enter an order designating the Property as Relator Melissa Larsen’s

homestead.”

      To be entitled to mandamus relief, a relator must show both that the trial court

has clearly abused its discretion and that relator has no adequate appellate remedy.

In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the record before us, we conclude relator has not shown she is entitled to
the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we deny relator’s petition for

writ of mandamus.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE



221062F.P05




                                        –2–